Exhibit 10.4

 

Execution

 

AMENDMENT NO. 2
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

Amendment No. 2 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of October 29, 2012 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

 

RECITALS

 

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011, (as
amended by Amendment No. 1, dated as of August 17, 2012, the “Existing MLPSA”;
and as further amended by this Amendment, the “MLPSA”).  The Guarantor is a
party to that certain Guaranty (as amended from time to time, the “Guaranty”),
dated as of December 23, 2011, made by Guarantor in favor of Purchaser.

 

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

 

SECTION 1.         Definitions.  Section 1 of the Existing MLPSA is hereby
amended by deleting the definition of “Expiration Date” in its entirety and
replacing it with the following:

 

“Expiration Date”: The earlier of (i) December 5, 2012, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

SECTION 2.         Fees and Expenses.  Seller hereby agrees to pay to Purchaser,
on demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

 

SECTION 3.         Conditions Precedent.  This Amendment shall become effective
as of the date hereof upon Purchaser’s receipt of this Amendment, executed and
delivered by a duly authorized officer of Purchaser, Seller and Guarantor.

 

SECTION 4.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing MLPSA shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------


 

SECTION 5.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6.         Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 7.          GOVERNING LAW.  THE AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

SECTION 8.         Reaffirmation of Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Purchaser under the Guaranty shall
not be affected as a result of this Amendment, (ii) ratifies and affirms all of
the terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

 

 

 

 

By:

/s/ Rayanthi De Mel

 

 

Name: Rayanthi De Mel

 

 

Title: Assistant Vice President

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

PENNYMAC CORP., as Seller

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

 

 

 

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name: Anne D. McCallion

 

 

Title: Chief Financial Officer

 

Signature Page to Amendment No. 2 to MLPSA

 

--------------------------------------------------------------------------------

 